 In the Matter of REPUBLICSTEEL CORPORATIONandUNITED' STEEL-WORKERS OFAMERICA, CIO, LOCAL1743Case No. 3-R-725.-Decided February 28, 1944Mr. E. J. Magee,of Cleveland, Ohio, for the Company.Mr. Matthew Armstrong,of Buffalo, N. Y., for the Steelworkers.Mr. William C. Lash,of Cleveland, Ohio, andMr. John Anderson,of Buffalo,N.Y., for the Brotherhood.'Mr.William Strong,of counselto the Board.DECISIONIANDDIRECTION OF ELECTIONSTATEMENT ' OF THE CASEUpon a petition duly filed by United Steelworkers of America,'CIO, Local 1743, herein called the Steelworkers, alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Republic Steel Corporation, Buffalo, New York, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Peter J. Crotty,Trial Examiner. Said hearing was. held 'at Buffalo, New York, onFebruary 1, 1944.The Company,' the United, and- Brotherhood- ofLocomotive Firemen & Enginemen, herein, called the Brotherhood,appeared and participated.All parties were afforded full opportu-nity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded an opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following :FINDINGSOF FACT ,1.THE BUSINESS OF THE COMPANYRepublic Steel Corporation, a New Jersey corporation, operates iron,and steel products plants in numerous cities in the United States and55, N. L. R. B., No. 23.126 REPUBLIC STEEL CORPORATION127in Canada.We are here concerned with the Company'sBuffaloplant. -The Company stipulated at the hearing that substantial ton-nages of theraw materialsused at each of its plants are received frompoints located outside the State containing the particularplants,and that substantial tonnages of it's finished products are shipped to'-points outside the States in which the individual plantsare located.'The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.-''II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America, Local 1743, affiliated with theCongress of Industrial Organizations, and Brotherhood of Locomo-tiveFiremen & Enginemen are labor organizations admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant' recognition to the Steelworkersas the exclusive bargaining representative of certain of the Com-pany's employees on the ground,that it is party to a contract withthe Brotherhood covering those employees.The Brotherhood alsoasserts that the contract is a bar to this proceeding.The contractin question was executed on January 25, 1943, and is of indefiniteduration, its terms to continue "until, changed or terminated" uponwritten notice by any party at any time.2Notice of requested changemust be given 10 days before negotiations commence.The contractfurther provides that if the parties fail to agree in writing uponproposed changes within 60 days after notice is first given, the entireagreement shall, terminate.The contract was "open" at the time ofthe hearing for wage negotiations which had been in progress sinceDecember 17, 1943.Since the contract is of indefinite duration, had been in existenceat least a year, 'and at the time of the hearing was open, subject tofurther negotiations, we find that it does not constitute a bar to thisproceeding.A statement of a Board agent, introduced into- evidence atthe hearing, indicates that the Steelworkers represents a substantialnumber of employees in the unit hereinafter found appropriate.31See alsoMatter of Republic Steel Corp.39 N. L. R. B. 687.'2This contract was executed following the Board's certification of the Brotherhood inMatter of Republic Steel Corp.,,39 N. L.R. B. 687.2The Field Examiner reported that the Steelworkers submitted 26 authorization cards25 of which bore-the names of persons appearing on the Company's pay roll of December11, 1943, which contained the names of 51 employees in the appropriate unit.TheBrotherhood submitted no proof of its representation claims other than to point to itscontractand its prior certification.111.-I ---i 128DECISONS OF NATIONAL LABOR RELATIONS BOARD'We find that"a question affecting commerce had arisen concerningthe representation of employees' of, the Company, within the meaning-of `Section 9 (c) and- Section 2 '(6) and '(7) of the Act.THE' APPROPRIATE UNITWe find in substantial accord with a stipulation of the parties, thatall locomotive engineers; locomotive firemen, hostlers, and hostlers'helpers employed by the Company at its Buffalo plant, but excludingall supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, or'effectively recoininend such action, constitute a unit appropriate,for the p'utp'oses of collective b'a'rgaining within the meaning of°'Sectioii 9 (b) of 'the Act .4V. THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas ariseii be resolved by 'a'Ii election by 'secret ballot among the em-ployees in the appropriate unit who *ere employed du'riiig the pay-'rollpe'ridd ' ii'nmediatelypreceding the date of the Di'r'ection ofElection lierein; subject to the limitations 'and 'additions set' forthin the Di'rectioh.'The employees 'at the Buffalo plaint appear to be interchangeableand work 'at different jobs during the year. In accord with a stipu-1'ation 'of the parties, we find 'that only those employees who workedas locomotive engineers, 1'ocot otive firemen; hostlers and hostlers',helpers ahd have spent at least 50 percent of their ivorkii g time atth'ose tasks between August 27, 1943, And 'tli e date of 'this Decisionand Direction of Election, shall be eligible to participate in the'el'ecti'on.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board 'by'Section 9 '(c) 6f the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulatidhs^Series 3, it is herebyDIRECTED that; as part of the invf stigati'oit to ascertain representa-tives,for, the purposes of collective bargainin'g' with Republic SteelCorporation, Buffalo, New York, an election by secret ballot shall beconducted as early as 'po'ssible, 'but not fa'te' than'thi'rty '(30) daysfrom the date of this Direction', under the direction and supervision,of the Regional D'irector' foi- 'the Third Region, acting in this -matter,4'Thiunit Ni=as found to be appiopiiate iiiMatter ol Itepubtic Steel Corp ,39 N. L. R. B687 and 41N. L. R. B. 406. REPUBLIC STEEL CORPORATION129,as agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately preced-ing th'e''date of this Direction, including employees who did notwork during said-pay-roll'period because they were ill or on vacationor temporarily laid off, and including employees in the armed forces,of the United,States who present'-themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether they desire to be representedby the United Steelworkers of America, Local 1743, affiliated withthe Congress of Industrial Organizations, or by Brotherhood ofLocomotive Firemen & Enginemen, for the purposes of collectivebargaining, or by neither.MR. JOHN M. HOUSTON took no part in the' consideration of the.above Decision and Direction of Election.54129-44-vol 55--10